DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to a method for configuring an implant and a method for positioning an implant non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Jones on 02/23/2022.

The application has been amended as follows: 

Claims 9-20 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-8, the allowable subject matter is in the context of the claims. Specifically, the combined functionality of the distal and proximal rings in relation with the detachment feature attached to the proximal ring is novel in the art. The prior art of Chouinard (US PGPub 2015/0005808) discloses the functionality required by the claims of the distal and proximal rings in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/23/2022

/WADE MILES/Primary Examiner, Art Unit 3771